DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 06/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Status of Claims
Claims 1-2, 4-13, and 15-19 were previously pending and subject to a final Office Action mailed 03/18/2022. Claims 1, 12, and 18 were amended. Claims 1-2, 4-13, and 15-19 are currently pending and are allowed as indicated below. 




	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 8-17 of Applicant’s Response, filed 06/16/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-2, 4-13, and 15-19 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 101 rejection of Claims 1-2, 4-13, and 15-19 have been withdrawn.  

35 USC § 103
Applicant’s arguments, see pages 17-19 of Applicant’s Response, filed 06/16/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-2, 4-13, and 15-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-2, 4-13, and 15-19 has been withdrawn. 

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Current prior art alone or in combination fail to disclose every element of independent claims 1, 12, and 18. Examiner noting the limitations of “calculating a probability that the user will use a transport mode employing at least one of a plurality of shared vehicles for a route segment to the destination based on the monitored location of the user, a context, and a profile of the user; displaying, as a map overlay in a user interface of the mobile terminal device of the user, each of the plurality of shared vehicles relative to the location of the user based on real- time transport data, and the probability of each of the plurality of shared vehicles, wherein the probability is displayed in the user interface as a probability value” as the specific element not disclosed in current prior art alone or in combination. 
The following are the closest prior art:
Zheng et al. (US2009/0216704) which calculates the probability of biking, walking, or taking a bus/car. However, the reference does not teach the limitations Examiner noted above. 
Spielman et al. (US2021/0082075) is not available as art but teaches a conversion probability (likelihood for a given transportation option, the matched provider and requestor will accept the proposed transportation and displaying the conversion probability percentage on a map.
Ikeda et al. (US2014/0365250) teaches choice probability (probability of an individual ride request being chosen by the user) and the system selects ride options to present to the user based on the probabilities. However, the reference does not teach the limitations Examiner noted above.
Foreign reference WO2019/154398 teaches a service type prediction model where the invention determines the probability that a service type will be selected by a ride requestor and the user’s preferred service type is determined by comparing the probability against a threshold. However, the reference does not teach the limitations Examiner noted above.
Non-patent literature, “Determinants of transport mode choice: a comparison of Germany and the USA” https://www.sciencedirect.com/science/article/pii/S0966692310001171 published in 2011 teaches a variety of factors which influence a user’s selection of transport mode. However, the non-patent literature does not teach the limitations Examiner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628